Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH, Case No. 1:18-cv-00681-RJL
Honorable Richard J. Leon
Plaintiff,

Vv.

EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.

MEMORANDUM IN REPLY TO OPPOSITION TO MOTION UNDER RULE 60(b)
MATTHEW COUCH, pro se!

4000 S Dixieland A-201
Rogers, AR 72758

 

' | was assisted in preparing this memorandum by Eden P. Quainton, a New York attorney whose
application for admission to the District Court for the District of Columbia is pending. Subject
to his admission, Mr. Quainton intends to enter an appearance to represent me in this matter. For
convenience of the Court, I refer to myself in the third person in this memorandum as Matthew
Couch or “Couch.”

 

Glerk, U.S, Dletlet & Dankrupicy
Gourts for the Olas? af Columbia
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 2 of 14

PRELIMINARY STATEMENT

Plaintiffs opposition to the Rule 60(b) motion filed by Defendant Matthew Couch
(“Couch”) misses the mark on every key issue. Couch was not given a fair opportunity to be
heard on Plaintiff's Motion to Compel. The Local Rules provide an opposing party 14 days to
respond to a motion and Couch was formally given fewer than eight days. In fact, Couch never
received any adequate notice at all, as the Court’s notice arrived in Arkansas the day after a
status conference had been scheduled for discovery matters. Moreover, the circumstances under
which the status conference was conducted — with the confusing pendency of a separate motion,
on a separate timetable, involving a separate defendant, and the Court’s ex parte “pre-
conference” with counsel — materially prejudiced Couch’s ability to present any arguments in
opposition to Plaintiff's Motion.

On the merits, Couch has highly relevant arguments that must be considered before there

 

is a ruling on the Motion to Compel. First, this Court cannot exercise diversity jurisdiction over
America First Media, as these words are simply a name and not a legal entity that could possibly
be deemed a “citizen.” The Motion to Compel as it relates to America First Media has no
legitimate object and must be denied. Second, the existing protective order should provide both
greater clarity with respect to the treatment of audio recordings and greater protection for sources
whose lives may be at risk. Couch has serious arguments relating to privacy, safety and national
security that should be considered before a definitive order is entered. Finally, even as he
embarks on a third-party subpoena spree, Plaintiff completely ignores Couch’s request for equal

treatment with respect to depositions and his right to take the same number of depositions as
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 3 of 14

those afforded Plaintiff in this matter. For all these reasons, Couch’s motion should be granted
in its entirety.’
LEGAL ARGUMENT

I. The Court has the Power to Reconsider its Discovery Order.

Plaintiff contends that Rule 60(b) may not be used for discovery orders. Plaintiff's
Memorandum in Opposition, dated August 26, 2019 (“P1.’s Mem.”) at 4. Contrary to Plaintiff's
contention, courts have used Rule 60(b) in the context of challenges to discovery orders. See,
é.g., K.S. ex rel. Isserlis v. Ambassador Programs, Inc., No. CV-08-243-RMP, 2010 WL
1415997, at *2 (E.D. Wash. Apr. 5, 2010)(using Rule 60(b) to rule on motion seeking to vacate
discovery order).

However, even if Plaintiff is correct as to the technical application of Rule 60(b), the
Court still has the power to reverse its discovery order, either pursuant to its own inherent
authority, in application of the law of the case doctrine, or under Rule 54(b). See Note to 1946
Amendment to Rule 60(b)(orders not subject to Rule 60(b) are still left subject to the complete
power of the court rendering them to afford such relief from them as justice requires); see also
Wright & Miller, Federal Practice and Procedure § 4478 (courts retain the right to reconsider
issues); BEG Investments, LLC y. Alberti, 85 F. Supp. 3d 54, 58 (D.D.C. 2015)(court may
reconsider an interlocutory decision when the movant establishes “‘a clear error in the first
order”). Justice surely requires correction of the fundamental deprivation of due process that

occurred in this case, as discussed below. In addition, ruling on a motion to compel without

 

* Notwithstanding the pending motion, and subject to his objections, Couch has produced 517
pages of responsive documents. Affidavit of Matthew Couch, dated September 3, 2019 (“Couch
Aff”) at ¥ 12.
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 4 of 14

affording a party an opportunity to respond following an ex parte conference with opposing

counsel constitutes a “‘clear error” that must be corrected.

II. Couch Was Deprived of His Due Process Rights to Be Heard on Plaintift’s
Motion to Compel.

Plaintiff filed his Motion to Compel responses to its Request for Production from Couch
on July 23, 2019. ECF Doc. No. 71. On July 25, 2019, the Court scheduled a status conference
for July 31. July 25, 2019 Minute Order. However, under the Local Rules of the District Court
for the District of Columbia (the “Local Rules”), Rule 7(b), “within 14 days of the date of
service or at such other time as the Court may direct, an opposing party shall serve and file a
memorandum of points and authorities in opposition to the motion.” Couch was not given 14

days to file an opposition memorandum and the Court did not direct the filing of an opposition

 

* Alternatively, the Court could deem Couch’s motion to be a timely Rule 54(b) motion. The
motion was mailed to the Court on August 9, 2019 and was electronically served on opposing
counsel on August 12, 2019. Couch Aff. at § 12. The Court may grant relief under Rule 54(b)
“as justice requires.” Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 227
(D.C, Cir. 2011). The “as justice requires” standard under Rule 54(b) involves concrete
considerations of whether the court “has patently misunderstood a party, has made a decision
outside the adversarial issues presented to the [c]ourt by the parties, has made an error not of
reasoning, but of apprehension, or where a controlling or significant change in the law or facts
[has occurred] since the submission of the issue to the [c]ourt.” Cobell v. Norton, 224 F.R.D.
266, 272 (D.D.C. 2004) (internal citations omitted). Other courts have read the standard to
require that the court grant a motion for reconsideration “only when the movant demonstrates:
(1) an intervening change in the law; (2) the discovery of new evidence not previously available;
or (3) a clear error in the first order.” Anatolie Stati v. Republic of Kazakhstan, 302 F. Supp. 3d
187, 197 (D.D.C. 2018), affd sub nom. Stati v. Republic of Kazakhstan, 773 F. App'x 627 (D.C.
Cir. 2019)(internal citations omitted). Justice plainly requires reversal of the Court’s order
where Couch had no opportunity to present a written opposition to Plaintiff's motion and no
meaningful opportunity to provide any response. As discussed above, it was also clear error for
the Court to take its decision in the manner and under the circumstances described.
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 5 of 14

memorandum at an earlier time. As a result, Couch was clearly deprived of his right to prepare a
written opposition to the Motion to Compel.

Plaintiff's argument that Couch could otherwise have objected to his mistreatment before
the status conference or during the conference itself rings hollow. See Plaintiff's Memorandum
in Opposition, dated August 26, 2019 (“PI.’s Mem.”) at 5-6. Couch did not even formal receive
notice of the Status Conference until after the conference itself, on August 1, 2019. Couch Aff,
at 6. Couch only learned of the conference when the attorney who is currently seeking
admission to enter an appearance in this matter notified him of the pendency of the conference.
Id, at§/7.4 Based on the short time period between the filing of the motion and the conference it
was unforeseeable that the court would rule on the Motion at the conference. To the extent the
Court intended to take any action on pending motions, it appeared that the Court would rule on
the separate motion filed by Plaintiff against Edward Butowsky (“Butowsky”) over a month
earlier, on June 13, 2019, ECF Doc. No. 63. As to this motion, it was evident that Mr. Butowsky
had waived his objections by failing to file an opposition within the time specified by Local Rule
7(b). Given that the time had not expired for the filing of an opposition brief as to the motion
directed at Couch, the only reasonably foreseeable action was the establishment of a briefing
schedule for the Couch Motion to Compel. That the Court would rule on a motion eight days
after it was filed without permitting the defendant to file a written opposition was inconceivable.

At the status conference itself, Couch had no meaningful opportunity to raise any
objections. He was excoriated by the Court for appearing telephonically even though he had

expressly requested and had received permission to so appear. Couch Aff. at] 10. The Court

 

“ Because Couch had been told that he was ineligible to use the ECF system as a pro se litigant,
he reasonably relies on received written notification from the Court if his physical presence if
required. Id.
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 6 of 14

then immediately moved on to announce its decision in peremptory fashion. Jd. Under the
circumstances, particularly as a pro se litigant unfamiliar with his right to speak (and after having
Just been told he was proceeding in the wrong way), Couch did not have any reasonable
opportunity to express his opposition to the Motion to Compel. /d. Perhaps even more
importantly, Couch subsequently learned that the Court had already taken its decision on the
motion in an ex parte hearing with other counsel. Jd. at J 11.

As noted, Plaintiff maintains that Couch was not prejudiced by this ex parte conference,
but such a position cannot be seriously maintained. P1.’s Mem. at 6-7. Even aside from the
procedural impropriety of the ex parte conference, it is evident that the Court must have believed
that both motions to compel (the one directed at Butowsky and the one directed at Couch) were
on the same schedule and that Couch had waived his rights with respect to the motion directed at
him. This was of course not the case, as the time for Couch to file his memorandum in
opposition had not passed. See supra at 6-7. Opposing counsel should have alerted the Court to
the different timetable for the two motions and to the impropriety of ruling on a motion without
providing an adverse pro se party an opportunity to respond. Be that as it may, the ex parte
conference was highly prejudicial and the Court’s decision taken during the conference and
announced during the plenary conference left Couch with the belief that the decision was
definitive and there was nothing further he could say. Jd. at 910. Couch’s due process rights
were clearly violated and the Court’s order granting the Motion to Compel against him must be

reconsidered and reversed. Mathews v. Eldridge, 424 U.S. 319, 333 (1976)(the fundamental
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 7 of 14

requirement of due process is the opportunity to be heard “at a meaningful time and in a

meaningful manner”).>

lif, The Court’s Ex Parte Conference With Opposing Counsel Was Substantively
Prejudicial.

Plaintiff attempts to minimize the import of the Court’s ex parte conference with
opposing counsel before the status conference in which Couch participated. Pl.’s Mem. at 6-7
(suggesting absence of harm because conference was only attended by one counsel for Plaintiff
and one counsel for the co-Defendant), However, the prejudice of the ex-parte “pre-conference”
is palpable. Neither counsel brought to the Court’s attention that the Motion to Compel filed
against Couch had been filed nearly six weeks after the motion filed against Butowsky and that
any waiver issues applicable to Butowsky did not apply to Couch.

It is understandable that the Court would have thought the two motions were on the same
schedule as there is little logic behind Plaintiff’s choice to bring them separately. Nonetheless,
when the Court announced in the pre-conference, without having heard Couch, that he would
grant the two motions, this constituted clear and prejudicial error. Plaintiff concedes that the ex
parte conference “raises concerns.” Pl.’s Mem, at 8. Plaintiff is right to be troubled. When the
Court took its decision in the absence of Couch and then peremptorily announced the decision to
a pro se litigant already reeling from the Court’s suggestion that he had acted improperly in

seeking Court approval for a telephonic appearance granted without objection, it defies logic to

 

> Plaintiff also makes the irrelevant argument that over the previous two years Couch allegedly
raised $70,000. Pl.’s Mem at 7. Plaintiff even highlights this amount as though it represented
some colossal figure. /d. Plaintiff and his counsel, who likely bill out at $1,000/hr for their
services, well know $35,000 a year is not a substantial sum. More importantly, Couch received
such little warning for the conference that last minute travel from Arkansas was impracticable.
Couch Aff. at J 8.
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 8 of 14

think that Couch would have been able to assert his rights in any meaningful manner when he
was so definitively put in the wrong simply for his method of appearance. No fair-minded
objective observer would conclude that the ex parte pre-conference was harmless. Its effects

should be undone by a reversal of the Court’s decision granting the Motion to Compel.®

IV. There Are Compelling Substantive Reasons to Deny the Motion to Compel.
A. The Court Lacks Subject Matter Jurisdiction Over America First Media.

Plaintiff's Motion to Compel is directed at Matthew Couch in his individual capacity and
at America First Media. ECF Doc. No. 71. But the Court lacks subject matter jurisdiction over
America First Media, which is a mere name and not a legal entity of any kind. Couch Aff. at §
3. A mere name has no legal capacity to sue or be sued and cannot be considered a “citizen” for
purposes of federal diversity jurisdiction.

Under Federal Rule of Civil Procedure, Rule 12(h)(3), “if the court determines at any
time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Rule 12(h)(3) is
mandatory and not subject to waiver. Because there is no basis to exercise diversity jurisdiction
over a legal non-entity, Plaintiff's claims against America First Media must be dismissed and the

Motion to Compel with respect to America First Media must be denied.”

 

° Contrary to Plaintiff’s invitation, Couch does not waive his rights with respect to the harm
caused by ex parte conference, even if he declines, at present, to seek further relief beyond the
reversal of the improperly entered order. It is not clear whether the ex parte contact, standing
alone, would warrant other relief, but there is no reason Couch should waive any of his rights.

7 Couch has prepared a motion for dismissal of the claims against America First Media under
FRCP Rule 12(h)(3) and is in the process of meeting and conferring with opposing counsel with
respect to this motion pursuant to Local Rule 7(m).

8
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 9 of 14

B. The Existing Protective Order Should Be Modified.

Good cause exists to modify the previously entered order. First, while Couch signed the
proposed order, he did not have the benefit of counsel at the time and was unable to fully
appreciate its consequences. The Protective Order is silent as to whether transcripts of audio
recordings are permissible and, if so, who should bear the burden of transcribing audio and how
transcripts are to be marked if only portions are confidential or “Attorneys Eyes Only.”

In addition, Plaintiff is taking a “scorched earth” approach to this litigation that warrants
greater protections than currently exist. Plaintiff appears to be using his defamation lawsuit as a
vehicle to embark on a fishing expedition for information relating to Seth Rich and to silence any
discussion of Seth’s unsolved murder. Couch Aff. at J 18-20. Plaintiff has issued third-party
subpoenas to a broad range of individuals and entities, including Jack Burkman, Jerome Corsi,
Randi Credico and Roger Stone, well-known in this context for their interest in Seth Rich. See
Couch Aff., Exs. D-G. These third-party subpoenas are clearly taking Plaintiff on a discovery
journey far afield from his burden of proving the falsity of Couch’s statements. See Liberty
Lobby, Inc. v. Anderson, No. CIV.A. 81-2240, 1991 WL 186998, at *3 (D.D.C. May 1,
1991)(burden of proving falsity of matters of public interest rests on plaintiff).

Plaintiff's approach underscores the genuine dangers involved in this litigation. As noted
in the accompanying memorandum, Mr. Burkman was shot and nearly killed by a party with
whom he was working on his investigation into the murder of Seth Rich. Motion for
Modification of Protective Order, at 2 and Note 2. Other targets of Plaintiff’s subpoenas have
been the subjects of death threats. Jd. at Note 3. For his part, Couch has received highly
sensitive information that could put numerous lives at risk if disclosed. Couch Aff. at 15.

Couch has a duty to protect the safety of his sources. Jd. Consistent with his duty as a patriotic
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 10 of 14

American, Couch has also provided information to the House Intelligence Committee. Jd The
Protective Order must be modified to permit appropriate redactions before any further
disclosures are made.®

C. Plaintiff’s Document Requests Are Impermissibly Overbroad and
Unduly Burdensome.

1. Couch’s phone records.

Plaintiff is demanding all of Couch’s phone records from January 1, 2016 to the present
and an identification of all cell phone calls over this period that may have had something to do
with Plaintiff's allegations. Couch Aff. at §22. Such a request is absurdly overbroad and
impossible to comply with. Jd. No-one could possibly remember the content of phone calls
going back nearly four years. /d. Plaintiffs request goes far beyond any issues of possible
relevance to Plaintiff's case and intrudes impermissibly into Plaintiffs privacy. See e.g.,
Ademiluyi v. Phillips, No. 2:14-CV-00507-MMD, 2014 WL 7012493, at *4 (D. Nev. Dec. 12,
2014)(finding production of cell phone records would be unduly burdensome and a manifest
injustice and ordering plaintiff to destroy all records in its possession obtained from third-party
telephone operator); Gallagher v. Anthony, No. 16-CV-00284, 2016 WL 2997599, at *1 (N.D.
Ohio May 24, 2016)(production of phone records would be unduly burdensome); Carlson v.
Lapuszynski, No. A-10-CA-130-AWA, 2011 WL 613513, at *2 (W.D. Tex. Feb. 15,
2011)(concluding that requiring production of phone records would be unreasonable and unduly

burdensome and potentially harassing); Encompass Ins. Co. of Massachusetts v. Kramer, No.

 

* Couch has prepared a motion for modification of the Protective Order under FRCP 26(c) and is
in the process of meeting and conferring with opposing counsel with respect to this motion
pursuant to Local Rule 7(m).

10
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 11 of 14

CV 07-11333-JLA, 2008 WL 11389221, at *4 (D. Mass. Sept. 23, 2008)(production of all phone
records held overly broad and unduly burdensome).

Plaintiff has not articulated any reason why the production of all Couch’s telephone
records over a nearly four-year period and the Herculean task of attempting to reconstruct phone
conversations from years ago can possibly be relevant or constitute anything other than an
attempt to harass and browbeat Couch in a war of attrition the deep-pocketed Plaintiff believes
he can easily win.

2. Couch’s Twitter Feed. Plaintiff claims it is Couch’s burden to download, save,
print, Bates stamp and transmit tens of thousands of pages of tweets over the past years. Couch
Aff. Ex. C. This is absurd. Couch is not arguing that he has a right to withhold publicly
available information, contrary to Plaintiff’s argument attacking this straw man. Id. Couch is
simply arguing that the burden of downloading and sifting through the tweets appropriately falls
on Plaintiff, who is assisted by two of the largest and most profitable law firms in the country.
Plaintiffis free at any time to go to Couch’s Twitter feed and download any tweets and
attachments he desires, as Couch has made a point of not deleting any of his Tweets,
independently of the present litigation. Couch Aff. at § 23. Several thousands of dollars of
printing costs and secretarial time amounts to a rounding error in the weekly bills of Plaintiff’s
counsel, but constitute an unjustifiable burden for a small-time defendant such as Couch, even
assuming Plaintiff is accurate that Couch has raised the modest sum of $70,000 over a two year
period. Pl.’s Mem. at 7.

In appropriate circumstances, Courts do not hesitate to require the requesting party to
bear the burden of obtaining the relevant documents. McLaughlin v. Bayer Essure Inc., No. 14-

7316, 2019 WL 3483177, at *2 (E.D. Pa. July 24, 2019), report and recommendation

11
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 12 of 14

adopted, No. 14-7316, 2019 WL 3811907 (E.D. Pa. Aug. 13, 2019)(providing for requesting
party to conduct social media searches if disclosing party provides any necessary access and
“keys to the castle”); Jewell v. Aaron's, Inc., No, 1:12-CV-0563-AT, 2013 WL 3770837, at *5
(N.D. Ga. July 19, 2013)(denying motion requesting production of social media postings); Silva
v. Dick's Sporting Goods, Inc., No. 3:14CV580 WWEWIG, 2015 WL 1275840, at *3 (D. Conn.
Mar. 19, 2015)(denying motion to compel production of social media posts as overly broad).
With respect to social media, courts are generally pragmatic: while recognizing that the
requesting party has a right to relevant social media posts, courts require requests to be narrowly
tailored and production burdens to be commensurate with the relative resources of the parties.
Here, Couch is willing to permit Plaintiff to download and search through his entire Twitter feed.
Couch Aff. at] 23. Plaintiff has far greater resources than Plaintiff and should bear the burden
and expense of downloading, printing and/or saving Couch’s tweets. As to Couch’s other social
media accounts, Couch has already produced responsive documents and is willing to work with
Plaintiff to determine appropriate search terms and the least burdensome methodology.?

V. COUCH’S MOTION FOR RELIEF FROM THE COURT’S DEPOSITION
ORDER IS UNOPPOSED AND SHOULD BE GRANTED.

In his Opposition to Couch’s Motion, Plaintiff does not address Couch’s request that the
Court revisit its order denying Couch the right to take any depositions absent Court order.
Couch’s Motion should be considered unopposed on this point. Moreover, there are no valid
reasons to deny Couch the right to take an equal number of depositions as Plaintiff. The Federal
Rules of Civil Procedure do not permit a blanket prohibition on depositions by a party absent

court leave. See FRCP 30(a)(1) and (2). The circumstances in which deposition require leave

 

* Plaintiff has asserted that he is willing to meet and confer with Couch to determine appropriate
search terms. See Ex. C. Couch does not oppose this approach. Couch Aff. at §§ 16, 24.

12
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 13 of 14

of courts are carefully circumscribed and none apply in the present case. FRCP 30(a)(2). While
the Court does have the authority under FRCP 26(b) to limit discovery, Couch is not aware of
any cases in which a pro se litigant has been subject to a blanket ban on deposition absent court
approval. The most restrictive cases of which Couch is aware have involved incarcerated
persons, where there are obvious pragmatic reasons for restricting a party’s rights to take
deposition testimony. Ajaj v. Fed. Bureau of Prisons, No. 08-CV-02006-MSK-MJW, 2011 WL
2791275, at *2 (D. Colo. July 15, 2011)(granting incarcerated person’s request to take telephonic
or videoconference depositions); Espinal v. Coughlin, No. 98CIV2579(RPP), 1999 WL
1063186, at *1 (S.D.N.Y. Nov. 23, 1999)( taking of deposition by prisoner would disrupt the
order and effective functioning of the correctional facility); LaBounty v. Coombe, No. 95 CIV.
2617 DLC AJP, 1996 WL 30291, at *1 (S.D.N.Y. Jan. 24, 1996)(where plaintiff is an
incarcerated prisoner proceeding in forma pauperis, the service of interrogatories by plaintiff is a
more practical means of discovery). None of these concerns are relevant to a pro se public
commentator such as Couch seeking to defend himself against wrongful charges of defamation

on a matter of public interest.!°
CONCLUSION

For the reasons set forth above, the Court should reverse its prior decision granting
Plaintiff's Motion to Compel and either grant Couch the opportunity to provide a written

response or, on reconsideration, rule that the Motion to Compel should be denied. The Court

 

'® Although Couch has not taken depositions in court, he has conducted deposition-like
interviews in the course of his investigations and thus has the experience to ask relevant
questions of witnesses. Couch Aff. at { 10.

13
Case 1:18-cv-00681-RJL Document 79 Filed 09/03/19 Page 14 of 14

should also reconsider its prior decision and enter an order permitting Couch to take the same

number of depositions as Plaintiff and Butowsky.

Matthew Couch

MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758

CERTIFICATE OF SERVICE

Thereby certify that on September 3, 2019, a copy of the foregoing was served by
agreement by electronic mail on the foregoing:

Joshua Riley

Meryl C. Governski

BOIES SCHILLER FLEXNER LLP
1401 New York Ave, N.C
Washington, DC 2005
jriley@fsflip.com

mgovernski@bsflip.com

Micahel J. Gottlieb

WILLKIE FARR & GALLAGHER LLP
1875 K. Street, N.W.

Washington, D.C. 20006

mgottlieb@willkie.com

Philip Harvey

Harvey & Binnalli, PLLC
717 King Street, Suite 300
Alexandria VA 22314
United States of America
pharvey@harveybinnal.com

 

Matthew Couch

MATTHEW COUCH, pro se
4000 S Dixieland A-201
Rogers, AR 72758

14
